Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is the appellant’s contention that as he has procured a home elsewhere and offered to live in the same with plaintiff, that her bill for maintenance should have been denied. He cited Bernsdorff v. Bernsdorff, 26 App. D. C. 520, in support of his contention. As held in that case, if the husband, in good faith, procures a suitable home and invites the wife to reside there with him, she will not be allowed a decree for separate maintenance elsewhere. In that case the parties liad no acquired home and were living with the mother of the plaintiff. The living' with the mother-in-law became disagreeable to the husband, and his offer to procure a permanent home elsewhere without the mother-in-law was refused by the wife. They had no family home, and this conclusion had reference to the future condition of the parties.
This case is different. The home occupied by the wife was purchased for the family home, she making the cash payment, and the completion of the title depends upon the payment of the thirty-ffve dollars and fifty cents ($35.50) per month until the purchase is completed. The wife is not compelled to give up this home with the probable risk of forfeiture of the title. It was a suitable home that had been selected by the parties, and she is willing to receive defendant with her therein.
The court being of opinion, after hearing all the evidence and considering the difficulties of the parties, that there was no good reason why they might not be able to live together in the same home, an order for separate maintenance will apply so long as defendant remains away from the plaintiff, and may be suspended by his return to the house.
. We find no error in the decree, and it is affirmed with costs.

Affirmed.